Citation Nr: 1119524	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral arthritis of the right knee.

2.  Entitlement to service connection for bilateral hip disorder as secondary to service-connected patellofemoral arthritis of the right knee.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected patellofemoral arthritis of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from June 1978 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds the remand of the Veteran's claims is warranted for additional development.  The Board notes that the Veteran testified at his hearing that he was not available in 2010 for VA examination because he was incarcerated for most of the year.  The Supplemental Statement of the Cases issued in April 2010 denied the Veteran's claims in part on his failure to appear for VA examinations.  However, as the Veteran has shown good cause as to why he was not able to appear, the Board finds that he should be given another opportunity to appear for VA examinations relating to his claims.

Furthermore, with regard to his claim for an increased disability rating for his service-connected patellofemoral arthritis of the right knee, the Veteran testified at the hearing that, shortly before he was incarcerated, he was in discussions with his physicians about having surgery on his knee and that, now he is free, he had an appointment scheduled to go back to talk with them about this again.  The Board notes that a VA Orthopedic Surgery Note from December 2009 indicates that the Veteran had indicated he would like to consider knee surgery and that he was to see the staff about that.  However, according to the Veteran, he was incarcerated before this could happen and he plans now to discuss this again with them.  Consequently, there may be recent VA treatment records relating to the current condition of the Veteran's right knee that should be obtained.

Furthermore, the Board notes that the last VA examination of the Veteran's right knee was in April 2007, over four years ago, and the Veteran testified his knee is getting worse.  Consequently, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Finally, the Board notes that, at the hearing, the Veteran testified that he is currently receiving SSI benefits from the Social Security Administration.  The United States Court of Appeals for Veterans Claims (Court) has held that once on notice of Social Security Administration records pertinent to the veteran's disability status, VA must obtain them. See Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the contents of medical or administrative Social Security Administration records cannot be known until obtained, it can safely be assumed that failure to obtain them will require remand of all issues in an appeal, as is the case here.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Houston, Texas, from February 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Request the Veteran's medical and adjudication records from the Social Security Administration.  The letter requesting such records should include a citation to appropriate legal authority requiring that other Federal agencies provide such information as the Secretary may request for the purposes of determining eligibility for or amount of benefits.  See 38 U.S.C.A. § 5106.  Associate all correspondence and any records received with the claims file.

3.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA joint examination related to his service-connected patellofemoral arthritis of the right knee.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected patellofemoral arthritis of the right knee.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's right knee and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should also discuss any additional functional limitations the Veteran has on repetitive motion due to pain, weakness, incoordination, or fatigability.  The examiner should also note whether there is objective evidence of pain, lateral instability or recurrent subluxation.

4.  The Veteran should also be scheduled for a VA examinations related to his claims for service connection for a low back disorder and bilateral hip disorder.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.  Each examiner should provide a complete rationale for any opinion rendered, including discussing any evidence contrary to the opinion given.  In rendering the requested opinion, the examiner must take into consider the Veteran's report, if any, of a continuity of symptoms since service.

Spine Exam - All necessary diagnostic studies and/or tests should be accomplished.  After reviewing the file and examining the Veteran, the examiner should render a diagnosis of what, if any, disorder the Veteran currently has relating to his low back.  If the examiner finds the Veteran has a current low back disorder, then the following opinions should be rendered:

   a)  Whether it is at least as likely as not that the current low back disorder is related to any injury or disease incurred in service, specifically whether it is related to treatment received in service for low back pain (see volume two of service treatment records); and  

   b)  Whether it is at least as likely as not that the current low back disorder is proximately due to, the result of or has been aggravated by the Veteran's service-connected right knee disability.

Joint (Hips) Exam - All necessary diagnostic studies and/or tests should be accomplished.  After reviewing the file and examining the Veteran, the examiner should render a diagnosis of what, if any, disorder(s) the Veteran currently has relating to his bilateral hips.  The Board notes that VA treatment records demonstrated the Veteran underwent a left total hip arthroplasty in July 2009 for osteoarthritis.  If the examiner finds the Veteran has a current low back disorder, then the following opinions should be rendered:

   a)  Whether it is at least as likely as not that any current his disorder, whether unilateral or bilateral, is related to any injury or disease incurred in service; and  

   b)  Whether it is at least as likely as not that any current his disorder, whether unilateral or bilateral, is proximately due to, the result of or has been aggravated by the Veteran's service-connected right knee disability.

5.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010)



